Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 5 October 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Wilmington. Oct. 5. 1792.

We arrived here safely last night, and without any accident on the road. We are pursuing our journey this morning to the city where we shall dine, but as the post will be set out before our arrival and a letter from hence will reach Monticello a week sooner than if written after our arrival in Philadelphia, I have thought it better to drop a line from hence. My anxiety to hear frequently from you, and of you all, makes reciprocity a duty in me, as it is also a pleasure at all times to assure you of the sincere regard and attachment of Dear Sir Yours affectionately

Th: Jefferson

